EXHIBIT 10.59

 

FIFTH AMENDMENT TO LOAN AGREEMENT

 

This Fifth Amendment to Loan Agreement (this “Agreement”) is entered into as of
April     , 2005, effective as of March 29, 2005 by and among SILICON VALLEY
BANK (“Bank” or “Lender”), whose address is 3003 Tasman Drive, Santa Clara,
California 95054 and having a loan production office at 8020 Towers Crescent
Drive, Suite 475, Vienna, Virginia 22182 and MANUGISTICS GROUP, INC., a
corporation organized under the laws of the State of Delaware whose address is
9715 Key West Avenue, Rockville, Maryland 20850 (the “Company”), MANUGISTICS,
INC., a corporation organized under the laws of the State of Delaware whose
address is 9715 Key West Avenue, Rockville, Maryland 20850, and any Persons who
are now or hereafter made parties to the Loan Agreement (as hereinafter defined)
(each a “Borrower” and collectively, “Borrowers”).

 

1.                                       DESCRIPTION OF EXISTING INDEBTEDNESS: 
Among other indebtedness which may be owing by Borrowers to Lender, Borrowers
are indebted to Lender pursuant to, among other documents, a Loan Agreement
dated January 14, 2003, (as may be amended from time to time, the “Loan
Agreement”).  The Loan Agreement provides for, among other things, a Committed
Revolving Line in the original principal amount of Twenty Million Dollars
($20,000,000) (the “Revolving Facility”) which amount was reduced to Fifteen
Million Dollars ($15,000,000) pursuant to that certain Third Amendment to Loan
Agreement, dated March 31, 2004.  In addition, pursuant to that certain Loan and
Security Agreement dated April 12, 2002 by and among the Company,
Manugistics, Inc. and Bank, Bank agreed to make an equipment line of credit (the
“Equipment Facility”) to the Company, and Manugistics, Inc. in the maximum
principal amount of Five Million Dollars ($5,000,000).  Hereinafter, all
indebtedness owing by Borrowers to Lender under the Revolving Facility shall be
referred to as the “Indebtedness.”  Capitalized terms used herein and not
otherwise defined herein shall have the meaning attributed to such terms in the
Loan Agreement.

 

2.                                       DESCRIPTION OF COLLATERAL.  Repayment
of the Indebtedness shall be secured by the Collateral upon the occurrence of a
Financial Covenant Default as described in Section 4 of the Loan Agreement. 
Hereinafter, the Loan Agreement, together with all other documents securing
repayment of the Indebtedness shall be referred to as the “Existing Loan
Documents”.

 

3.                                       MODIFICATIONS TO LOAN AGREEMENT.

 

(A)                              The following Section is added immediately
after Section 2.2 of the Loan Agreement, as Section 2.2A of the Loan Agreement:

 

2.2A                       Supplemental Equipment Advances.

 

(a)                                  Through December 31, 2005 (the
“Supplemental Equipment Availability End Date”), Bank will make advances
(“Supplemental Equipment Advance” and, collectively, “Supplemental Equipment
Advances”) not exceeding the Supplemental Committed Equipment Line.  The
Supplemental Equipment Advances may only be used to finance or refinance
computer equipment, office furniture and other capital expenditures

 

(b)                                 Interest accrues from the date of each
Supplemental Equipment Advance at the rate in Section 2.3(a) and is payable
monthly in accordance with Section 2.3(b).  All Supplemental Equipment Advances
shall be evidenced by the Supplemental Equipment Term Note and shall be repaid
in accordance with the terms of this Agreement.  Supplemental Equipment Advances
when repaid may not be reborrowed.

 

(c)                                  To obtain a Supplemental Equipment Advance,
Borrower must notify Bank (the notice is irrevocable) by facsimile no later than
3:00 p.m. Eastern time one (1) Business Day before the day on which the
Supplemental Equipment Advance is to be made.  The notice in the form of
Exhibit B (Payment/Advance Form) must be signed by a Responsible Officer or
designee and include a copy of the invoice for the assets being financed.

 

--------------------------------------------------------------------------------


 

(B)                                Interest Rate, Payments.  Section 2.3 of the
Loan Agreement is hereby amended and restated in its entirety as follows:

 

2.3                                 Interest Rate, Payments.

 

(a)                                  Advances on the Committed Revolving Line
accrue interest on the outstanding principal balance in accordance with the
Revolving Promissory Note.  Supplemental Equipment Advances accrue interest at
the fixed rate of seven and three quarters percent (7.75%) per annum.  Any
amounts outstanding during the continuance of an Event of Default, shall accrue
interest at four percent (4.0%) above the rate effective immediately before the
Event of Default.  The interest rate with respect to any Credit Extensions which
accrue interest at a floating rate based on the Prime Rate, increases or
decreases when the Prime Rate changes.  Interest is computed on a 360 day year
for the actual number of days elapsed.

 

(b)                                 Payments.  Interest due on the Committed
Revolving Line is payable on the fifth (5th) day of each month.  Supplemental
Equipment Advances shall be repaid in equal payments of principal and interest
which would fully amortize each Supplemental Equipment Advance in thirty six
(36) installments, beginning on the first (1st) day of each month following the
date of the Supplemental Equipment Advance and ending on the Supplemental
Equipment Maturity Date, when all outstanding Supplemental Equipment Advances,
all accrued and unpaid interest shall be due and payable in full.

 

(c)                                  Permitted Prepayment of Loans.  Borrower
may voluntarily prepay all or any portion of any Supplemental Equipment Advance
upon not less than five (5) Business Days notice to Bank, provided any such
prepayment is accompanied by a prepayment fee equal to (i) one and one half
percent (1.5%) of the amount prepaid if the prepayment occurs within the first
twelve (12) months from the date of the  Supplemental Equipment Advance;
(ii) one percent (1.0%) of the amount prepaid if the prepayment occurs after the
first twelve (12) months, and prior to the twenty fourth (24th) month from the
date of the Supplemental Equipment Advance; and (iii) one half of one percent
(.50%) of the amount prepaid at all times after the first twenty four (24)
months from the date of the Supplemental Equipment Advance, provided, however,
that the payment of principal due on the Supplemental Equipment Maturity Date if
paid when due, shall not constitute a prepayment subject to the payment of any
fee.  In addition to the above prepayment fee, at the time of any such
prepayment, Borrower must pay, on the date of the prepayment (A) all unpaid
accrued interest to the date of the prepayment and all other sums, if any, that
shall have become due and payable hereunder with respect to this Agreement.

 

(d)                                 Bank may debit any of Borrower’s deposit
accounts including Account Number                      for principal and
interest payments owing or any amounts Borrower owes Bank.  Bank will promptly
notify Borrower when it debits Borrower’s accounts.  These debits are not a
set-off.  Payments received after 12:00 noon Eastern time are considered
received at the opening of business on the next Business Day.  When a payment is
due on a day that is not a Business Day, the payment is due the next Business
Day and additional fees or interest accrue.

 

(C)                                Section 6.3 of the Loan Agreement is amended
and restated in its entirety as follows:

 

6.3                                 Financial Covenants.  Borrowers will
maintain as of the last day of each fiscal quarter:

 

(a)                                  Quick Ratio.  A ratio of (i) Quick Assets
to (ii) Current Liabilities, plus long term Indebtedness to Bank and outstanding
letters of credit under the Committed Revolving Line minus deferred revenue of
at least 2.00 to 1.00.

 

(b)                                 Tangible Net Worth.  A Tangible Net Worth of
at least $90,000,000, plus fifty percent (50%) consolidated net income (without
regard to any loss) from each fiscal quarter of the Borrowers.

 

(D)                               The definitions of “Credit Extension”, “Loan
Documents”, “Revolving Maturity Date” and “Total Liabilities” set forth in
Section 13.1 of the Loan Agreement are amended and restated in their entirety as
follows:

 

--------------------------------------------------------------------------------


 

“Credit Extension” is each Advance, Letter of Credit, Supplemental Equipment
Advance or any other extension of credit by Bank for any Borrower’s benefit.

 

“Loan Documents” are, collectively, this Agreement, the Revolving Promissory
Note, the Security Agreement, the Negative Pledge Agreement, the Supplemental
Equipment Note,  any note, or notes or guaranties executed by any Borrower and
any other present or future agreement between any Borrower and/or for the
benefit of Bank in connection with this Agreement, all as amended, extended or
restated.  In addition, at all times after an Event of Default, the term “Loan
Documents” shall also include the Account Control Agreement and at all times
after the Lien Effective Date, the term “Loan Documents” shall include the
Security Agreement.

 

“Revolving Maturity Date” is March 29, 2007.

 

“Total Liabilities” is on any day, obligations that should, under GAAP, be
classified as liabilities of the Company and its consolidated Subsidiaries,
including all Indebtedness, and the current portion of Subordinated Debt, if
any, that Borrowers are allowed to pay under Section 7.8 hereof, but only to the
extent the Borrowers have notified Bank in writing that they plan to make such a
payment.

 

(E)                                 The following definitions are added to
Section 13.1 of the Loan Agreement:

 

“Supplemental Committed Equipment Line” is a Credit Extension of up to Five
Million Dollars ($5,000,000).

 

“Supplemental Equipment Advance” is defined in Section 2.2A.

 

“Supplemental Equipment Availability End Date” is defined in Section 2.2A.

 

“Supplemental Equipment Maturity Date” means August 31, 2007.

 

“Supplemental Equipment Term Note” means that certain Equipment Term Note dated
April __, 2005 in the principal amount of Five Million Dollars ($5,000,000) from
Borrower in favor of Bank, together with all renewals, amendments, modifications
and substitutions therefor.

 

4.                                       COMPLIANCE CERTIFICATE.  From and after
the effective date hereof, Exhibit C attached hereto shall be the Compliance
Certificate for purposes of the Existing Loan Documents.

 

5.                                       PAYMENT OF LOAN FEE.  Borrower shall
pay to Lender an annual fee in the amount of Seventy Five Thousand Dollars
($75,000) on the date hereof and on the first anniversary date hereof in
connection with the extension of the Committed Revolving Line and in the amount
of Twelve Thousand Five Hundred Dollars ($12,500) on the date hereof in
connection with the Supplemental Equipment Facility (collectively, the “Loan
Fee”) plus all out-of-pocket expenses, including, without limitation, all fees
and expenses of Lender’s counsel.

 

6.                                       CONSISTENT CHANGES.  The Existing Loan
Documents are hereby amended wherever necessary to reflect the changes described
above.

 

7.                                       NO DEFENSES OF BORROWERS.  Borrowers
agree that they have no defenses against the obligations to pay any amounts
under the Indebtedness.

 

8.                                       CONTINUING VALIDITY.  Each Borrower
understands and agrees that in modifying the existing Indebtedness, Lender is
relying upon Borrowers’ representations, warranties, and agreements, as set
forth in the Existing Loan Documents.  Except as expressly modified pursuant to
this Agreement, the terms of the Existing Loan Documents remain unchanged and in
full force and effect.  Lender’s agreement to modifications to the existing
Indebtedness pursuant to this Agreement in no way shall obligate Lender to make
any future modifications to the Indebtedness.  Nothing in this Agreement shall
constitute a satisfaction of the Indebtedness.  It is the intention of Lender
and Borrowers to retain as liable parties all makers and endorsers of Existing
Loan Documents, unless the party is expressly released by Lender in writing.  No
maker, endorser, or guarantor will be released by virtue of this

 

--------------------------------------------------------------------------------


 

Agreement.  The terms of this paragraph apply not only to this Agreement, but
also to all subsequent loan modification agreements.

 

This Agreement is executed as of the date first written above.

 

BORROWERS:

 

MANUGISTICS GROUP, INC.

 

 

By:

Name:

Title:

MANUGISTICS, INC.

 

By:

Name:

Title:

LENDER:

SILICON VALLEY BANK

 

By:

Name:

Title:

 

--------------------------------------------------------------------------------

 